DETAILED ACTION
This Office Action is in response to the application filed on 22 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 4, 8, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between “at least in regions” as recited in claim 1 and the rest of the device recited in claim 1. It is unclear to which element, device, etc. the “regions” exist. Furthermore, it is unclear if there are more regions than the regions in which the terminals are formed and if so, what the spatial relationship of the more regions would be in reference to the “at least regions”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
claim 1 recites the broad recitation “of at least 10 μm”, and the claim also recites “of at least 20 μm” which is the narrower statement of the range/limitation (e.g. the range of 20 μm to a large number is narrower than the range of 10 μm to the large number);
claim 4 recites the broad recitation “at least 50%”, and the claim also recites “at least 75%” which is the narrower statement of the range/limitation (e.g. the range of 75% to 100% is narrower than the range of 50% to 100%);
claim 8 recites the broad recitation “5 nm to 2 μm”, and the claim also recites “10 nm to 1 μm” which is the narrower statement of the range/limitation; and
claim 14 recites the broad recitation “at least 0.5 μm and at most 20 μm”, and the claim also recites “at least 0.5 μm and … at most 10 μm” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, the limitations in question will be read as being merely exemplary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudek (US 10,312,381 B2; hereinafter Dudek), in view of Jenkins (US 6,034,321 A; hereinafter Jenkins).
In regards to claim 1, Dudek teaches a stacked III-V semiconductor photonic device, comprising: 
a second metallic terminal contact layer (22) formed at least in regions (col. 5/lns. 26-32; fig. 1); 
a highly doped first semiconductor contact region (18) (col. 5/lns. 26-32; fig. 1) of a first conductivity type (P-type) having a dopant concentration of at least 5 x 1018 cm-3 (col. 5/lns. 42-44) and with a first lattice constant and a first energy band gap; 
an absorption region (14/16/14) (col. 5/lns. 39-42, 45-47) of a second conductivity type (N-type) or of the first conductivity type having a dopant concentration of 8 x 1011 cm-3 to 5 x 1014 cm-3 (col. 5/lns. 39-42) and a layer thickness between 80 μm and 2000 μm, wherein the absorption region has the first lattice constant; and 
a first metallic terminal contact layer (20) (col. 5/lns. 26-32) formed at least in regions, 
wherein the bottom side of the second metallic terminal contact layer is integrally bonded to the top side of the first semiconductor contact region (col. 5/lns. 23-25), 
wherein the first metallic terminal contact layer is arranged below a bottom side of the absorption region (fig. 1: (20) is below (14/16/14)), 
wherein the stacked III-V semiconductor photonic device has a III-V semiconductor passivation layer (26) with the first lattice constant and a second energy bandgap which differs from the first energy bandgap, 
wherein the III-V semiconductor passivation layer is of the first conductivity type or the second conductivity type and has a dopant concentration in a range between 1 x 1014 cm-3 and 1 x 1018 cm-3 (col. 5/lns. 36-38), and 
wherein the III-V semiconductor passivation layer is arranged on the top side of the absorption region at a first distance of at least a specific thickness to the top side of the first semiconductor contact region and is integrally bonded to the top side of the absorption region (e.g. (26) is on the bottom surface of (18) and (18) is at least 2 μm thick). 
Dudek appears to be silent as to, but does not preclude, the limitations wherein the first semiconductor contact region is trough-shaped with a top side and a depth extending into the absorption region. Jenkins teaches the limitations wherein the first semiconductor contact region is trough-shaped with a top side and a depth extending into the absorption region (figs. 2-9: e.g. (40) is recessed into (38)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Dudek with the aforementioned limitations taught by Jenkins to increase device efficiency (Jenkins col. 1/lns. 29-53).
In regards to claim 3, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the III-V semiconductor passivation layer comprises InGaP or AIGaAs or InGaAsP or consists of InGaP or AIGaAs or InGaAsP (evidenced by 1 and 6).
In regards to claim 4, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the first distance of the III-V semiconductor passivation layer to the semiconductor contact region is at least 50% or at least 75% of the layer thickness of the absorption region ((26); col. 6/lns. 16-20, col. 3/lns. 4-8).
In regards to claim 5, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Jenkins further teaches the limitations wherein the III-V semiconductor passivation layer, in a projection perpendicular to the top side of the semiconductor contact region, completely surrounds the semiconductor contact region (fig. 3: (38) has a larger footprint than (40) in a plan view). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Dudek with the aforementioned limitations taught by Jenkins to increase device efficiency (Jenkins col. 1/lns. 29-53).
In regards to claim 6, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the absorption region is of the first conductivity type and the semiconductor passivation layer is of the second conductivity type, and wherein the semiconductor passivation layer has a third metallic terminal contact layer at least formed in regions that is integrally bonded to a top side of the semiconductor passivation layer (col. 5/lns. 39-41, lns. 45-47: the minimum total thickness of (14/16/14) can be 23 μm; col. 3/lns. 4-8: intermediate layers can have a maximum thickness of 50 μm).
In regards to claim 7, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the III-V semiconductor passivation layer on the absorption region and the absorption region is produced on a semiconductor contact layer or on a buffer layer or on a substrate layer (col. 5/lns. 26-32). 
The limitations wherein the passivation layer is epitaxially produced is a “product-by-product” recitation. A "product by process" claim is directed to the final product per se, no matter how it is actually made. In re Hirao and Sato et al., 190 USPQ 15, 17 (CCPA 1976) (footnote 3); see also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972); In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product, produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Id. Note that Applicant has the burden of proof in such cases. Id. Furthermore, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
In regards to claim 9, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the first metallic terminal contact layer is flat or finger-shaped or dot-shaped (figs. 1-3: (20)).
In regards to claim 10, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the first semiconductor contact region and the absorption region and/or a second semiconductor contact layer comprises GaAs or consist of GaAs (col. 1/lns. 21-43, col. 5/lns. 26-32).
In regards to claim 13, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations of the first semiconductor contact region in the absorption region (col. 5/lns. 42-44: doped layer).
The limitations wherein the first semiconductor contact region is produced by implantation or diffusion of impurity atoms into the absorption region is a “product-by-product” recitation. A "product by process" claim is directed to the final product per se, no matter how it is actually made. In re Hirao and Sato et al., 190 USPQ 15, 17 (CCPA 1976) (footnote 3); see also In re Brown and Saffer, 173 USPQ 685 (CCPA 1972); In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product, produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. Id. Note that Applicant has the burden of proof in such cases. Id. Furthermore, “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
In regards to claim 14, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the depth of the first semiconductor contact region is at least 0.5 μm and at most 20 μm or at most 10 μm (col. 5/lns. 42-44).
In regards to claim 15, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Jenkins further teaches the limitations wherein the top side of the first semiconductor contact region has a circular or an oval or a polygonal circumference (fig. 3: (40)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Dudek with the aforementioned limitations taught by Jenkins to increase device efficiency (Jenkins col. 1/lns. 29-53).
In regards to claim 16, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the first conductivity type is n and the second conductivity type is p or wherein the first conductivity type is p and the second conductivity type is n (col. 5/lns. 26-32).
In regards to claim 17, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the stacked III-V semiconductor photonic device comprises a buffer layer (12), wherein the buffer layer is arranged below the bottom side of said absorption region and above the first metallic terminal contact layer, and, on a top side facing the absorption region, has the first lattice constant and, on a bottom side, has a second lattice constant which differs from the first lattice constant (col. 5/lns. 26-32; fig. 1).
In regards to claim 18, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. Dudek further teaches the limitations wherein the III-V semiconductor photonic device comprises a substrate layer (12), wherein the substrate layer is arranged below the bottom side of the absorption region and above the first metallic terminal contact layer and has the first lattice constant or a second lattice constant which differs from the first lattice constant (col. 5/lns. 26-32; fig. 1).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dudek and Jenkins as applied to claim 1 above, and further in view of Fuchs et al. (US 2007/0278626 A1; hereinafter Fuchs).
In regards to claim 2, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. The combination of Dudek and Jenkins appears to be silent as to, but does not preclude, the limitations wherein the III-V semiconductor passivation layer has a layer thickness of 0.1 μm to 10 μm. Fuchs teaches the limitations wherein the III-V semiconductor passivation layer has a layer thickness of 0.1 μm to 10 μm [0045]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Dudek and Jenkins with the aforementioned limitations taught by Fuchs to prevent an ambient atmosphere from affecting the electrical properties of a semiconductor device (Fuchs [0001]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dudek and Jenkins as applied to claim 1 above, and further in view of Ben Slimane et al. (US 2022/0037547 A1; hereinafter Ben Slimane).
In regards to claim 8, the combination of Dudek and Jenkins teaches the limitations discussed above in addressing claim 1. The combination of Dudek and Jenkins appears to be silent as to, but does not preclude, the limitations wherein the first metallic terminal contact layer has a layer thickness of 5 nm to 2 μm or of 10 nm to 1 μm. Ben Slimane teaches the limitations wherein the first metallic terminal contact layer has a layer thickness of 5 nm to 2 μm or of 10 nm to 1 μm [0082]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Dudek and Jenkins with the aforementioned limitations taught by Ben Slimane to have a standard photovoltaic cell layout (Ben Slimane [0001]).
Allowable Subject Matter
Claims 11, 12, and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812